Citation Nr: 0928992	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a left ankle fracture.

2. Entitlement to a rating higher than 10 percent for right 
knee chondromalacia.

3. Entitlement to a rating higher than 10 percent for left 
knee chondromalacia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1982 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In the substantive appeal, dated in June 2006, the Veteran 
raised the claim of a total disability rating for 
compensation based on individual unemployability, which is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. The residuals of a left ankle fracture are manifested by 
instability and pain with no more than moderate limitation of 
motion of the ankle or additional functional loss. 

2. Right knee chondromalacia is manifested by flexion to 100 
degrees with pain and extension to 0 degrees without 
additional functional loss due to pain or instability.

3. Left knee chondromalacia is manifested by flexion to 90 
degrees with pain and extension to 0 degrees without 
additional functional loss due to pain or instability.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2008).

2. The criteria for a rating higher than 10 percent for right 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2008).

3. The criteria for a rating higher than 10 percent for left 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in June 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the symptoms had 
increased in severity and the effect that worsening has on 
the claimant's employment and daily life.  The Veteran was 
notified that VA would obtain service records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Codes under which the Veteran claimant is 
rated, which consists of a specific measurement or test 
result).  

Except for the Vazquez-Flores notice in the claim for 
increase, pertaining to notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, to the 
extent that the VCAA notice came after the adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice, the claims were readjudicated as evidenced by 
the supplemental statement of the case, dated in February 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the VCAA notice, pertaining to notice of 
the criteria of the Diagnostic Codes under which the claimant 
is rated, which consists of a specific measurement or test 
result, was not provided, the VCAA notice contained a Type 
One error (failure to notify the Veteran of what evidence is 
needed to substantiate the claim).  And a Type One error has 
the natural effect of harming a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, 129 S. Ct. at 1708.

In the rating decision of September 2005 and in statement of 
the case in June 2006, copies of which were sent to the 
Veteran, the RO explained or cited to Diagnostic Codes 5271 
(ankle), 5260 (knee), and 5261 (knee),  and the criteria for 
the next higher ratings for the disabilities.  Thereafter the 
Veteran had the opportunity to submit additional argument and 
evidence. 



Having received notice of the rating criteria, a reasonable 
person could be expected to understand from the notice 
provided what was needed to obtain a higher rating.  Because 
VA provided the Veteran with reasonable notice of how to 
obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
private medical records and has afforded the Veteran two VA 
examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59. 

Left Ankle Disability

Factual Background

The Veteran fractured his left mallelous and left talus at 
separate times in service.  He also was treated for a left 
ankle sprain.  After service, in a rating decision in August 
2004, the RO granted service connection for residuals of a 
left ankle fracture and assigned a 10 percent rating under 
Diagnostic Code 5271.

In August 2005, the Veteran filed his current claim for 
increase.



On VA examination August 2004, the Veteran was working full 
time as a driver of a concrete truck.  He complained of left 
ankle instability that gave way once or twice a month, but he 
had not missed worked although he did occasional stop work on 
the job because of pain and swelling.  He stated that he had 
given up running, golf, hiking, and volleyball.  On 
examination, plantar flexion was to 50 degrees and 
dorsiflexion was to 20 degrees.  There was moderate ligament 
laxity.  X-rays revealed degenerative changes.  The 
assessment was unstable left ankle with recurrent sprain. 

Private medical records show that in May 2005 the Veteran 
twisted his ankle walking down a hill. 

In July 2005, the Veteran has submitted statements from 
friends, customers, and a co-worker, attesting to the 
difficulties the Veteran had because of his ankle, including 
at work, namely, falling due to instability, pain, getting in 
and out of his truck, climbing a ladder, and doing heavy 
lifting.

On VA examination in July 2005, the Veteran was working as a 
driver of a concrete truck.  He complained of left ankle 
instability and pain, which has caused him to fall, but he 
did not use a cane or crutch.  On examination, gait was 
normal without a limp.  With a goniometer, plantar flexion 
was to 40 degrees and dorsiflexion was to 20 degrees. 

In his substantive appeal in June 2006, the Veteran stated 
that he resigned from his job because of safety and 
efficiency reasons and that he can no longer drive a truck.  

On VA examination in January 2007, it was noted that the 
Veteran was able to stand for 15-30 minutes and he is able to 
walk a quarter of a mile.  The Veteran described pain, 
stiffness, and weakness in the left ankle.  He described 
weekly moderate flare-ups making hard to get into the cab of 
his truck.  His gait was normal and there was no evidence of 
abnormal weight bearing.  Plantar flexion was to 45 degrees 
and dorsiflexion was to 20 degrees.  



No limitation of motion was noted on repetitive use, but the 
Veteran could not do any squats and ankle pain was included 
as to why the Veteran could not do this task.  The examiner 
stated there was painful movement of the left ankle, but 
normal angulation of the foot and no ankle instability.  X-
rays revealed arthritis, which was unchanged since July 2005.  
The examiner described the occupational effects of the 
disability as decreased mobility, lack of stamina, weakness, 
pain, and decreased strength, resulting in increased 
absenteeism.  For activities of daily living, the effects 
were mild to moderate impairment. 

Analysis 

Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent, is marked limited motion of the ankle.

A normal range of ankle motion is defined as 0 degrees to 20 
degrees of dorsiflexion and 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The record shows that the Veteran has left ankle instability, 
which has been described as moderate, and pain without marked 
limitation of motion as plantar flexion is the range from 40 
to 50 degrees, normal is 45 degrees, and dorsiflexion is 
consistently at 20 degrees, which is normal.  No limitation 
of motion was noted on repetitive use.  

Although the Veteran has described instability and pain, 
resulting in occasional falls, the effect on occupational and 
activities of daily living are no more than moderate.  As 
marked functional limitation of motion of the left ankle is 
not demonstrated, the criterion for the next higher rating 
under Diagnostic Code 5271, considering functional loss under 
38 C.F.R. §§ 4.40, 4.45, 4.59, has not been demonstrated. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
residuals of a left ankle fracture, 
and the benefit-of-the-doubt standard does not apply. 38 
C.F.R. § 5107 (b).

Right and Left Chondromalacia

Factual Background

The Veteran had right and left knee pain in service.  After 
service, in a rating decision in August 2004, the RO granted 
service connection for right and left chondromalacia and 
assigned separate 10 percent ratings for each knee under 
Diagnostic Code 5260.

In August 2005, the Veteran filed his current claim for 
increase.

In July 2005, the Veteran has submitted statements from 
friends, customers, and a co-worker, attesting to the 
difficulties the Veteran had because of his knees, including 
at work, namely, instability, pain, getting in and out of his 
truck, climbing a ladder, and doing heavy lifting.

On VA examination in July 2005, the Veteran was working as a 
driver of a concrete truck.  The Veteran described knee pain, 
weakness, locking, and stiffness. He indicated that he has 
fallen because of his knees and he experienced flare-ups at 
work, getting in and out of his truck and climbing a ladder.  
On examination, gait was normal without a limp.  He stated 
that he could not squat.  With a goniometer, right flexion 
was to 111 degrees with pain and left flexion was to 90 
degrees with pain.  There was no instability.  X-rays 
revealed arthritis. 

VA records show that in January 2006 the Veteran stated that 
he experienced bilateral knee pain at work, that he had 
fallen off the truck ladder and he had pain handling the 
concrete boom.  It was noted that the Veteran walked with a 
slight limp on the right.  Range of motion was full, but with 
crepitus and pain.  A job change was discussed as was a 
future total knee replacement, but in the meantime 
conservative treatment was recommended.

In his substantive appeal in June 2006, the Veteran stated 
that he resigned from his job because of safety and 
efficiency reasons and that he can no longer drive a truck.  

On VA examination in January 2007, it was noted that the 
Veteran was able to stand for 15-30 minutes and he is able to 
walk a quarter of a mile.  The Veteran described pain, 
stiffness, and weakness in the knees.  He described weekly 
moderate flare-ups, making hard to get into the cab of his 
truck.  His gait was normal and there was no evidence of 
abnormal weight bearing.  

Range of motion of the right knee was 0 to 119 degrees with 
pain at 100 degrees.  With repetitive use, range of motion 
was from 0 to 110 degrees.  Range of motion of the left knee 
was 0 to 121 degrees with pain at 100 degrees.  With 
repetitive use, range of motion was from 0 to 110 degrees.  
Pain prevented the Veteran from moving the knee any further 
and he stated he could not do a squat.  There was no joint 
ankylosis or instability.  X-rays of the right knee 
demonstrated moderately advanced osteoarthritis, but a normal 
left knee given the Veteran's age.

The examiner described the occupational effects of the 
disabilities as decreased mobility, lack of stamina, 
weakness, pain, and decreased strength, resulting in 
increased absenteeism.  For activities of daily living, the 
effects were mild to moderate impairment.

Analysis 

Under Diagnostic Code 5260, the criterion for the next higher 
rating is flexion limited to 30 degrees. 

A separate rating may also be assigned for limitation of 
extension or for instability. 

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees. 

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  

As for limitation of flexion, throughout the pendency of the 
appeal, flexion was at its worst limited to 100 due to pain.  
As the criterion for a 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 30 
degrees and as 100 degrees exceeds 30 degrees, a rating 
higher than 20 percent for limitation of flexion is not 
warranted, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59.

As for limitation of extension, throughout the pendency of 
the appeal, extension has been at zero degrees. As the 
criterion for a 10 percent rating is extension limited to 10 
degrees and as 0 degrees equates to normal or no limitation 
of extension, a separate 10 percent rating is not warranted, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

Although the Veteran has complained of instability, neither 
recurrent subluxation or lateral instability has been shown.  
In the absence of evidence of slight recurrent subluxation or 
lateral instability of the knee, the criterion for a separate 
rating under Diagnostic Code 5257 has not been met.

For reasons expressed, the preponderance of the evidence is 
against the claims for ratings higher than 10 percent for 
each knee, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

In comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for higher ratings for more 
severe symptoms, which have not been demonstrated.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 10 percent for residuals of a left ankle 
fracture is denied.

A rating higher than 10 percent for right knee chondromalacia 
is denied.

A rating higher than 10 percent for left knee chondromalacia 
is denied.


REMAND 

In the substantive appeal, dated in June 2006, the Veteran 
raised the claim of unemployablity due to his service-
connected disabilities for which he is seeking increased 
ratings.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the claim for a total disability rating is part of the 
current claims for increase.

Accordingly, the claim for a total disability rating for 
compensation based on individual unemployability is remanded 
for the following action.

1. Ensure compliance with the notice and 
duty-to-assist requirements of the VCAA. 

2. Adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability, including 
an extraschedular rating.  If the benefit 
sought is denied, furnish the Veteran and 
his representative a statement of the 
case and return the case to the Board, if 
the Veteran appeals the adverse 
determination. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


